Name: Commission Regulation (EC) NoÃ 739/2007 of 28 June 2007 amending Regulation (EC) NoÃ 493/2006 laying down transitional measures within the framework of the reform of the common organisation of the markets in the sugar sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  production;  agricultural policy;  beverages and sugar
 Date Published: nan

 29.6.2007 EN Official Journal of the European Union L 169/22 COMMISSION REGULATION (EC) No 739/2007 of 28 June 2007 amending Regulation (EC) No 493/2006 laying down transitional measures within the framework of the reform of the common organisation of the markets in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular Article 44 thereof, Whereas: (1) According to Article 1(2) of Regulation (EC) No 318/2006, the marketing year for products in the sugar sector is the period from 1 October to 30 September. However, the marketing year 2006/2007 begins on 1 July 2006 and ends on 30 September 2007. Consequently, unlike a normal marketing year, it extends over 15 months rather than 12 months. (2) In view of the length of the marketing year 2006/2007, Article 9(2) of Commission Regulation (EC) No 493/2006 (2) provides for a transitional isoglucose quota so as to ensure an allocation which corresponds to that of the preceding marketing year. (3) A number of Member States allocate sugar quotas to undertakings specialising in the production of sugar by extraction from molasses. As in the case of isoglucose, this involves consistent levels of production throughout a given marketing year. However, in accordance with Article 7(2) of Regulation (EC) No 318/2006, the quantity allocated for the marketing year 2006/2007 is equal to the quantity allocated for the marketing year 2005/2006. In the interests of fairness to the isoglucose producers, these undertakings, too, should be allocated a transitional quota taking into account the length of the marketing year 2006/2007. (4) Regulation (EC) No 493/2006 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Article 9 of Regulation (EC) No 493/2006 is hereby amended as follows: 1. the following paragraph 3a is inserted: 3a For the marketing year 2006/2007, the Member States shall allocate to all undertakings that are in receipt of a sugar quota for the aforesaid marketing year, pursuant to Article 7(2) of Regulation (EC) No 318/2006, and that have used that quota exclusively to produce sugar by extraction from molasses, a transitional quota equal to 25 % of the said quota. This transitional quota may be used only for the production of sugar by extraction from molasses.; 2. in paragraph 4, the introductory words are replaced by the following: The transitional quotas laid down in paragraphs 1, 2, 3 and 3a.; 3. paragraph 6 is replaced by the following paragraphs 6 and 7: 6. Member States shall communicate the following information to the Commission: (a) before 15 July 2006, a breakdown by undertaking of the transitional quotas allocated under paragraphs 1, 2 and 3; (b) before 30 June 2007, a breakdown by undertaking of the transitional quotas allocated under paragraph 3a. 7. The Member States shall introduce a control system and shall take all the necessary steps to verify the production of the products referred to in paragraphs 1, 2, 3 and 3a, ensuring in particular that the sugar corresponds to sugar beet sown before 1 January 2006. The Member States shall notify the Commission, before 31 December 2007, of the control measures taken and the results thereof. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. Regulation last amended by Commission Regulation (EC) No 247/2007 (OJ L 69, 9.3.2007, p. 3). (2) OJ L 89, 28.3.2006, p. 11. Regulation last amended by Regulation (EC) No 119/2007 (OJ L 37, 9.2.2007, p. 3).